


Exhibit 10.82






GUARANTY
(UNLIMITED)


THIS GUARANTY is entered into as of the 24th day of August, 2015 by the
undersigned, a corporation organized under the laws of Delaware (the
“Guarantor”) in favor of WPU Leasing, LLC, a Delaware limited liability company
02370 (the “Lender”).


A.
Guaranty of Payment and Performance of Obligations: In consideration of the
Lender's making loans to American Power Group, Inc., a wholly owned subsidiary
of Guarantor (the "Borrower") the Guarantor hereby unconditionally guarantees to
the Lender the payment and performance of all “Obligations” as defined below. As
used in this Guaranty, the term “Obligations” shall mean: (a) all obligations of
Borrower to Lender pursuant to that certain Secured Loan Agreement between
Borrower and Lender dated the date hereof (the “Loan Agreement”) and any Notes
or schedules issued pursuant thereto, (b) all other obligations, indebtedness
and liabilities of the Borrower to the Lender owing at any time, liquidated or
unliquidated, each of every kind, nature and description, and the performance by
Borrower of all acts, obligations, covenants, terms, and conditions, in each
case whether now or hereafter arising under any agreement now existing or
hereafter established between Borrower and the Lender, and whether denominated
secured or unsecured, whether direct or indirect, absolute or contingent,
matured or unmatured, primary or secondary, certain or contingent, due or to
become due, whether now existing or hereafter arising. Without limiting the
generality of the foregoing, said term shall also include all interest and other
charges chargeable to Borrower or due from Borrower to the Lender from time to
time and all costs and expenses referred to in this Guaranty;



B.
the performance and observance by Borrower of each and every covenant, condition
and obligation contained in the Loan Agreement and any other document executed
by the Borrower in connection with any of the Obligations; and



C.
All costs and expenses, including the Lender’s court costs and legal expenses,
incurred by the Lender in attempting to collect or enforce any of the
obligations described above which are chargeable to the Borrower either by law
or under the terms of the Lender's arrangements with the Borrower, accrued in
each case to the date of payment hereunder.



This Guaranty is an absolute, unconditional and continuing guaranty of the full
and punctual payment and performance by the Borrower of the Obligations and not
of their collectability only, and is in no way conditioned upon any requirement
that the Lender first attempt to collect any of the Obligations from the
Borrower or resort to any security or other means of obtaining payment of any of
the Obligations which the Lender now has or may acquire after the date hereof,
or upon any other contingency whatsoever. Upon the occurrence and during the
continuance of an Event of Default, as defined in the Loan Agreement (as defined
below), the liabilities and obligations of the Guarantor under this Guaranty
shall, at the option of the Lender, become forthwith due and payable to the
Lender without demand or notice of any nature, all of which are expressly waived
by the Guarantor. Payments by the Guarantor hereunder may be required by the
Lender on any number of occasions.


2.    Guarantor's Further Agreements to Pay. The Guarantor further agrees, as
the principal obligor and not as a guarantor only, to pay to the Lender upon
demand, in funds immediately available to the Lender, all costs and expenses
(including court costs and legal expenses) incurred or expended by the Lender in
connection with this Guaranty and the enforcement hereof, together with interest
on amounts recoverable under this Guaranty from the time such amounts become due
until payment at the Prime Rate as quoted in The Wall Street Journal from time
to time plus 4%.






--------------------------------------------------------------------------------




3.    Unlimited Liability of Guarantor. The liability of the Guarantor hereunder
shall be unlimited.


4.    Lender's Freedom to Deal with Borrower and Other Parties. The Lender shall
be at liberty, without giving notice to or obtaining the assent of the Guarantor
and without relieving the Guarantor of any liability hereunder, to deal with the
Borrower and with each other party who is now or after the date hereof becomes
liable in any manner for any of the Obligations, in such manner as the Lender in
its sole discretion deems fit.


5.    Unenforceability of Obligations Against Borrower, Invalidity of Security
of Other Guarantees. If for any reason the Borrower has no legal existence or is
under no legal obligations to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantor to the same extent as if the Guarantor at all times had
been the principal debtor on all such Obligations. This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.


6.    Waivers by Guarantor. The Guarantor waives notice of acceptance hereof,
notice of any action taken or admitted by the Lender in reliance hereon, and any
requirement that the Lender be diligent or prompt in making demands hereunder,
giving notice of any default by the Borrower or asserting any other right of the
Lender hereunder. The Guarantor also irrevocably waives, to the fullest extent
permitted by law, all defenses which at any time may be available in respect of
the Guarantor's obligations under this Guaranty by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect. The Guarantor hereby waives any claim, right or remedy
which Guarantor may now have or hereafter acquire against Borrower that arises
hereunder and/or from the performance by the Guarantor hereunder, including,
without limitation, any claim, remedy or right of subrogation, reimbursement,
exoneration, contribution, indemnification, or participation in any claim, right
or remedy of Guarantor against Borrower or any security which Guarantor now has
or hereafter acquires, whether or not such claim, right or remedy arises in
equity, under contract, by statute, under common law or otherwise. The Guarantor
hereby waives any and all suretyship defenses and all other defenses in the
nature thereof. No set off, counterclaim, reduction or diminution of any of the
Obligations, or any defense of any kind or nature which the Borrower has or may
have against the Guarantor, shall be available hereunder to the Guarantor
against the Guarantor. The Guarantor agrees that Lender may apply or reverse and
reapply any payment made by the Borrower or the Guarantor to any of the
Obligations in such order as Lender in its discretion may elect.


7.    No contest with Lender. So long as any Obligation remains unpaid or
undischarged, and notwithstanding any other provision of this Guaranty, the
Guarantor will not, by paying any sum recoverable hereunder (whether or not
demanded by the Lender) or by any means or on any other ground, claim any
set-off or counterclaim against the Borrower in respect of any liability of the
Guarantor to the Borrower, or, in proceedings under the Bankruptcy Code or
insolvency proceedings, or of any nature, prove in competition with the Lender
in respect of any payment hereunder or be entitled to the benefit of any
counterclaim or proof of claim or dividend or payment by or on behalf of the
Borrower or the benefit of any other security for any Obligation which, now or
hereafter, the Lender may hold or in which it may have a share.


8.    Preferences Revival. The Lender shall have the continuing and exclusive
right to apply or reverse and reapply any and all payments to any portion of the
Obligations. To the extent that the Guarantor makes a payment or payments to the
Lender or the Lender receives any payment or proceeds for the Borrower's or
Guarantor's benefit, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to Borrower, a trustee, receiver or any other party
under any Bankruptcy law, state or federal law, common law or equity, then, to
the extent of such payment or proceeds received, the Obligations or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by the Lender.


9.    Demand and Notices. It is further agreed that the undersigned waive(s) any
demand for payment and notice of nonpayment and that without notice to the
Guarantor or without affecting the Guarantor’s liability hereunder, Lender may
enforce its rights against the Borrower and/or may take or release security
and/or surrender




--------------------------------------------------------------------------------




documents, grant extensions, renewals and indulgences. Any notice or demand
required hereunder shall be in writing and shall be given to Guarantor or the
Lender, as the case may be, at the address for each first set forth above, by
certified or registered mail, return receipt requested or by next business day
courier service. Any party may change its address for such a notice by written
notice to the other in the foregoing manner.


10.    Amendments, Waivers, etc.. No provision of this Guaranty can be changed,
waived, discharged, or terminated except by an instrument in writing signed by
the Guarantor and the Lender and no such waiver shall extend to, affect or
impair any right with respect to any Obligation which is not expressly dealt
with therein. No course of dealing or delay or omission on the part of the
Lender in exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.


11.    Miscellaneous Provisions. This Guaranty is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the Commonwealth of Massachusetts and shall inure to the benefit of the Lender
and its successors in title and assigns, and shall be binding on the Guarantor
and the Guarantor's successors in title, assigns, and legal representatives.


12.    WAIVERS PERTAINING TO JURY TRIAL. IN ANY CONTROVERSY WHICH ARISES OUT OF
THIS GUARANTY, WHETHER NOW EXISTING OR HEREAFTER ARISING, THE GUARANTOR
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY NOW EXISTING AND/OR
HEREAFTER ARISING RIGHT TO A TRIAL BY JURY.


IN WITNESS WHEREOF, the Guarantor has executed this Guaranty or has caused this
Guaranty to be executed on its behalf by any officer or other person thereunto
duly authorized as of the date first above written.




AMERICAN POWER GROUP CORPORATION


By: /s/ Charles E. Coppa
Print name: Charles E. Coppa, CFO










